Citation Nr: 1537456	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-17 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for a cardiovascular disorder, to include as secondary to an acquired psychiatric disorder. 

3.  Entitlement to service connection for a digestive disorder. 

4.  Entitlement to service connection for a respiratory disorder. 

5.  Entitlement to service connection for a thyroid disorder. 

6.  Entitlement to service connection for a blood disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1988 to November 1992 with additional service in the U.S. Army Reserve until July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the Veteran's properly executed VA Form 21-22 in favor of the Veterans of Foreign Wars of the United States, the February 2010 rating decision, VA treatment records dated from March 2012 to May 2012, and an October 2013 Informal Hearing Presentation submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In correspondence in February 2013, the RO informed the Veteran and her representative that her claims file had been lost.  Internal VA records now associated with a rebuilt file show that VA Medical Center (VAMC) in Tampa, Florida, returned the file to the RO on July 26, 2012.  An extensive search at the RO and its off-site storage facility was unsuccessful.  

When the appellant's records are unavailable through no fault of the claimant, there is a "heightened duty" to assist the appellant in the development of the case.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367   (1991).

A copy of the February 2010 rating decision on appeal was recovered and shows that the claims file included the following: active duty service treatment records dated from November 1988 through November 1992; an initial claim received in January 2009 with five additional claims or supplemental statements in 2009 and 2010; four notice letters dated in 2009; three laboratory reports from unspecified sources dated in 2008 and 2009; an incarceration history from August 2004; and Florida Department of Corrections records from August 2007.   

Although the RO certified that it complied with its internal procedures for locating a lost claims file, the Board finds that additional efforts should be made to rebuild the claims file, to include obtaining new or duplicate lay statements from the Veteran, copies of correspondence from the RO that may be available from internal correspondence files, and authorization to obtain duplicate records from the correctional facility, any associated medical facilities, and post-service private care providers.  Specific directions are provided in the action paragraphs below.  

Further, records of private hospitalization in February 2012 and VA examinations in April 2012 and June 2012 suggest that the Veteran may have obtained VA care prior to March 2012 and after May 2012 to the present.  In this regard, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time she files his claim for service connection or during the pendency of that claim.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  These records may contain evidence of diagnoses for the claimed disorders after the 2012 VA examinations as well as clinical comments relevant to the onset or etiology of the disorders.  Accordingly, the RO should request VA medical records pertaining to the Veteran that are dated prior to March 2012 and from May 2012 to the present.  

Although the criteria for new VA examinations have not been met at this time, the AOJ must review any reconstructed or new evidence and obtain additional VA examinations if those criteria are met.  See 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In an October 2013 brief to the Board, the Veteran's representative contended that a special examination for disabilities associated with participation in the Persian Gulf War was necessary.  Although the Veteran reported to a VA mental health examiner in April 2012 that her unit based in Germany deployed to Southwest Asia in support of Operation Desert Storm, a focused examination for this purpose is not required because the Veteran's Certificate of Release or Discharge from Active Duty (DD-214) did not show any notations or awards representative of service in Southwest Asia.  

Accordingly, the case is REMANDED for the following action:

1.  Search in the RO's correspondence files, if any, for copies of the notices or correspondence sent to the Veteran dated February 25, 2009; June 9, 2009; October 22, 2009; and December 22, 2009; and associate any documents with the claims file.  If none can be obtained, provide the Veteran and her representative with a new comprehensive notice explaining the criteria for service connection on a direct and secondary basis and the Veteran's and VA's respective responsibilities for obtaining relevant evidence, as well as the information and evidence necessary to establish a disability rating and an effective date.

2.  In any event, request from the Veteran another statement of her claims including the nature and onset of her disabilities, where and when she obtained medical care, and why she contends that they were caused or aggravated by active duty service.  

3.  Request the Veteran identify and if necessary authorize recovery of records of private medical care for her claimed disabilities, and if so authorized, request the records and associate any received with the claims file.  

4.  Request from the Florida Department of Corrections records of the Veteran's incarceration history and any medical treatment provided during that incarceration.  Associate any records received with the claims file.  

5.  Request all records of VA inpatient or outpatient medical care prior to March 2012 and since May 2012 and associate any records received with the claims file.  

6.  If and only if any newly acquired evidence meets the criteria for a VA examination, schedule the Veteran for the examinations to determine the etiology of any the claimed disorders.  

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence. 
If any claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case. 
 
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

